Title: To George Washington from Vice Admiral d’Estaing, 2 October 1778
From: Estaing, Charles-Hector Théodat, comte d’
To: Washington, George


          
            Sir.
            Boston Road 2d October 1778
          
          I entreat Your Excellency to accept my sincere thanks—for your kindness to Mr de Choin—I share in the gratitude with which he is penetrated—his personal qualities and his connexions in france, had inspired me with friendship and consideration for him. these sentiments derive additional strength from the profound veneration with which he takes a pleasure in depicting to us, that amiable firmness which attracts all hearts, and which governs men—as well as that heroical Simplicity so respectable and so necessary—in those who found a Republic—and who lead the defenders of a free people—he speaks only of you Sir—I have already caught his eyes a hundred times, fixed upon your picture—which to my great Satisfaction he has informed me is a likeness. he sighs when he hears the hour strike, in which he usually had the honor of following you to reconnoitre—his very Stomach in a word is at variance with our Ragouts which now appear <to> him detestable—unless we amuse him constantly with the sound of Musketry—I shall be obliged to bring him back—or send him to France—that he may relate there, how happy he has been in serving under your orders, and in being admitted to an intimacy with you.
          A Flag boat from New York the object of which was an exchange of prisoners—brought me a letter from Admiral Gambier—in which he gives me Notice that he commands all the English Ships in North America—it is now therefore reduced to a certainty that Admiral 
            
            
            
            Biron his Senior was not destined to remain here—what We have been able to gather was that his Squadron labors under distempers which are said to be epidemical—this Report whether well or ill founded, has so far gained ground as to make us dread a communication between the prisoners proposed for Exchange and our people.
          General Heath will doubtless have given an account to Your Excellency of certain depositions respecting Halifax—to which I do not attach much Credit—A Merchant Ship from Brest the 20th August, has this day confirmed in great part the particular news of which I had the honor to send you an Extract—he declares that Admiral Keppel is killed—the Advantage on our Side in the Combat is certain—Monr Duchaffaut is better—our Fleet did not put to Sea again till the 16th or 17th. he attests the arrival of the Spanish Galleons—and adds a circumstance which is not indifferent—vizt that it was reported that several Pilots from L’Orient skilled in the navigation of the Channel had been sent on board the Spanish Ships of War—Our Ministry thought when I left france that America wd be the Theatre of the most capital Strokes—The Whirlpool of Affairs and Politics has changed the appearance of things—they will not be the less favorable to this part of the world—and the Universe will still be indebted to the Sage conduct and the Success of General Washington—for seeing the destruction of those chains with which England threatened the Commerce of the whole Globe. I have the honor to be.
        